Per Curiam.
It clearly appears that the defendant Otto Eidinger was enticed into this jurisdiction from another State by fraud and deceit practiced upon him by plaintiff in order that he might be served with the summons and complaint in this action. Under the well-established law of this State service so effected is invalid. (Shillman v. Toulson, 211 App. Div. 336; Garabettian v. Garabettian, 206 id. 502; Olean St. R. Co. v. Fairmount Construction Co., 55 id. 292.) The motion, to vacate the service should, accordingly, have been granted.
The order appealed from should be reversed, with twenty dollars costs and disbursements, and the motion granted, with ten dollars costs.
Present — Martin, P. J., O’Malley, Untermyer, Dore and Cohn, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion granted, with ten dollars costs.